Citation Nr: 0120886	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  01-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Richard A. Mohan, Attorney-at-
law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945; he died in June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.

The appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1978; according to the death 
certificate, the immediate cause of death was a stroke of the 
left middle cerebral artery. 

2.  A cerebrovascular disorder was not present in service or 
manifested within a year of the veteran's discharge from 
service, and there is no medical evidence indicating that the 
veteran's fatal stroke was etiologically related to his 
active service.

3.  At the time of the veteran's death in June 1978, service 
connection had never been claimed and was not in effect for 
any disability; the veteran was not in receipt of or entitled 
to receive compensation for a service-connected disability 
that was rated totally disabling on either a schedular or 
unemployability basis for a period of 10 years immediately 
preceding his death.



CONCLUSIONS OF LAW

1.  A cerebrovascular disorder was not incurred in or 
aggravated by service, and the criteria for service 
connection for the cause of the veteran's death have not been 
met.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2000).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
Supp. 2000); 38 C.F.R. § 3.22 (2000); 38 C.F.R. § 3.22 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the appellants claim that service 
connection should be established for the cause of the 
veteran's death.  

Initially, the Board notes that recent legislation, the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5103A (West Supp. 2001), contains extensive provisions 
modifying the adjudication of all pending claims.  In 
pertinent part, the new law provides that the Secretary shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The duty to assist 
includes obtaining relevant records (including private 
records) that the claimant adequately identifies and 
authorizes VA to obtain; it also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.

In this case, the Board concludes that VA has fully met its 
statutory obligations to the appellant under the VCAA.  The 
record shows that the RO furnished her with a May 1999 
letter, January 2000, August 2000 and February 2001 rating 
decisions, and a May 2001 Statement of the Case, all of which 
served to inform her of the evidence necessary to 
substantiate her claims, and of the evidence that had already 
been obtained.  The appellant has not reported the existence 
of additional medical records, despite being advised to do so 
on several occasions, and the Board is not aware of any 
outstanding records that should be obtained.
 
The Board acknowledges the appellant's statement received in 
May 2001, in which she states "what about the doctor who 
treated him in Peoria ..."  She claims that this letter 
indicates that the veteran became disabled during his first 
post-service year.  The Board has thoroughly reviewed the 
record, but it is not clear which statement the appellant is 
referring to.  She does not list the name of the doctor, or a 
date of treatment.  The RO informed the appellant of this 
matter in the statement of the case; however, in her 
substantive appeal, she merely indicated that already sent in 
the doctor statement on other forms.  As such, the Board 
finds that it would be futile to remand this case for further 
development on that point.  

Furthermore, the Board finds that a remand for a medical 
opinion in this case is not warranted.  Given that a 
cerebrovascular disorder was not present during service or 
manifested to a compensable degree within a year of service 
separation, or for many years following service separation, 
it seems highly unlikely that a medical opinion could be 
obtained that would be helpful.  Moreover, in light of the 
lack of medical records regarding any treatment for a 
cardiovascular disorder between the time of service 
separation and the veteran's death in 1978, the Board finds 
that any medical opinion to the effect that the veteran would 
have been entitled to receive a total disability rating for 
the 10 years immediately preceding his death, had he in fact 
brought a claim during his lifetime, would be speculative at 
best.  Cf. Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding 
that medical opinions which are speculative, general or 
inconclusive in nature cannot support a claim).

For all the foregoing reasons, the Board finds that the 
requirements regarding notice and duty to assist as provided 
for by the VCAA have been met and there is no reasonable 
possibility that additional assistance will aid the appellant 
in substantiating her claims.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of her claims, the Board finds that it 
can consider the merits of this appeal without prejudice to 
her.  Bernard v Brown, 4 Vet. App. 384 (1993).

I.  Service connection for the cause of the veteran's death.

Service medical records, to include a November 1945 
separation examination report, are negative for any evidence 
of a cerebrovascular disease.  In fact, his service 
separation examination report lists his cardiovascular system 
as "normal."  Blood pressure at the time was 120/74.  

Following service separation, a July 1958 medical report from 
St. Mary's Hospital, reflects that the veteran was seen for a 
fractured right scapula, lacerations of the right ear and 
right forearm as a result of a motor vehicle accident. 

An accident report, dated in June 1963, submitted by the 
Peoria, Illinois Police Department, reflects that the veteran 
and a friend were struck by a hit and run driver, that they 
were both thrown 35 feet from the point of impact, that they 
had both been drinking and that they were unable to inform 
the investigating officer what had happened except that they 
were hit by a car. 

A medical record, submitted by E.A., M.D., dated in December 
1967, reflects that the veteran was seen for a compression 
fracture of C5 with cervical radiculitis after he had lifted 
a tray of dishes and felt something in the back of his neck 
in August 1967. 

A VA hospitalization report, dating from July to August 1963, 
reflects that the vetera was admitted to the facility after 
being transferred from a private hospital.  It was noted that 
four weeks previously, the veteran had been involved in an 
automobile accident in which he received lacerations of the 
left elbow and leg and a fracture of the pelvis.  The veteran 
was admitted to the VA facility for continued treatment for 
the pelvic fracture.  At discharge, diagnoses of a closed 
fracture of the pelvis and folliculitis of the skin of the 
face of an unknown origin were entered by the examining 
physician.  

VA clinical treatment records, dating from August to October 
1963, reflect that the veteran continued to seek treatment 
for his fractured pelvis. 

The Certificate of Death reflects that in June 1978, the 
veteran died at 58 years of age. The immediate cause of his 
death was listed as stroke of the left middle cerebral 
artery.  The approximate interval between onset and death was 
noted to have been "hours."  No conditions which gave rise to 
the immediate cause of death were noted.  An accompanying 
autopsy report, dated June [redacted], 1978, reflects that the 
veteran suffered from an acute massive intracerebral 
hemorrhage.  

According to VA law, service connection may be granted for 
disabilities resulting from a disease or injury incurred or 
aggravated during active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The death of a veteran will be considered 
as having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  A service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service connected disability to be a contributory cause of 
death it must have contributed substantially or materially, 
and combined to cause death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

At the time of the veteran's death, service connection was 
not in effect for any disabilities.  Accordingly, no service-
connected disability can be found to have caused or 
contributed to the veteran's death.  

As set forth above, the undisputed facts of this case show 
that the veteran died in June 1978, 33 years after his 
separation from service, as a result of a stroke of the left 
middle cerebral artery.  However, in deciding the claim for 
service connection for the cause of the veteran's death, the 
Board must also consider whether the disability that caused 
the veteran's death, stroke of the left middle cerebral 
artery, may be service-connected.  In this regard, the 
medical evidence of record does not demonstrate that any 
cerebrovascular disease existed during the veteran's service 
or was manifested to a compensable degree within a year of 
service separation.  There is also no medical opinion linking 
any cerebrovascular disease, including the veteran's fatal 
stroke, to service of record.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In the absence of any medical evidence indicating that the 
veteran developed a cardiovascular disorder during service or 
within the first post-service year, or in the absence of any 
medical evidence that the veteran's fatal stroke was related 
to an incident of his active service, there is simply no 
basis for an award of service connection in this case.  As 
such, the Board must conclude that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

Statements by the appellant to the effect that the veteran's 
health problems in service culminated in his demise do not 
constitute competent medical evidence, since, as a layperson, 
she has no competence to give a medical opinion on diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The weight of the evidence establishes that the cause of the 
veteran's death was not incurred in or aggravated by service, 
and the criteria for service connection for the cause of 
death are not met.  As the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection for the 
cause of the veteran's death must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Dependency and Indemnity Compensation (DIC).

The appellant has also claimed entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  She has advanced no specific 
theory of entitlement to this benefit.

At the time of the veteran's death in June 1978, service 
connection was not in effect for any disabilities and it had 
never been claimed for any disabilities.  Moreover, pursuant 
to Part I of this decision, service connection is not in 
effect for the cause of the veteran's death.

The provisions of 38 U.S.C.A. § 1318 provide that DIC 
benefits are payable to the surviving spouse in the same 
manner as if the veteran's death was service connected when 
the veteran at the time of death was in receipt of or 
entitled to receive compensation for a service-connected 
disability that was continuously rated totally disabled by a 
schedular or unemployability rating for a period of 10 or 
more years immediately preceding death.  38 U.S.C.A. § 
1318(b) (West Supp. 2000).

The Board notes that a final rule effective January 21, 2000, 
amended 38 C.F.R. § 3.22(a), which defined "entitled to 
receive" so as to exclude the "hypothetical" entitled-to- 
receive section 1318(b) basis recognized in earlier cases. 65 
FR 3388 (January 21, 2000); but see Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991)("where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant should 
apply unless Congress provided otherwise or permitted the 
[Secretary] to do otherwise and the Secretary did so").  In 
light of the foregoing, as the appellant's claim was filed 
prior to the January 2000 change in the law, the most 
favorable version to the appellant must apply.  However, 
considering that the former version of 38 C.F.R. § 3.22(a) 
was more favorable, in that it allowed for examination of 
whether the veteran may have "hypothetically" been entitled 
to a total rating, the Court has held that it is the 
claimant's responsibility to provide a specific detailed 
claim in order to obtain an adjudication of a particular 
section 1318 hypothetically "entitled to receive" theory. 
Cole v. West, 13 Vet. App. 268, 279 (1999).

At the time of the veteran's death, he was not, nor had he 
ever been, in receipt of total disability compensation for 
his service-connected disabilities.  The appellant has not 
made a specific claim for consideration of a "hypothetical" 
total rating for 10 or more years, as set forth by the Court 
in Cole. As such, the Board need not examine the hypothetical 
situation on appeal.  The Board notes that the appellant has 
also not alleged clear and unmistakable error in a prior RO 
decision.  In short, as the veteran was not rated by VA as 
totally disabled for a continuous period of at least 10 years 
immediately preceding his death, or for five years following 
discharge from service, see 38 U.S.C.A. § 1318(b), there is 
no legal basis for entitlement to DIC under 38 U.S.C.A. § 
1318.

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the appellant's claim of entitlement to 
dependency and indemnity compensation benefits is precluded 
as a matter of law. Because the law, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1318 is denied.


		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals



 

